Exhibit 10.1


AMENDED AND RESTATED EVOQUA WATER TECHNOLOGIES CORP.
2017 EQUITY INCENTIVE PLAN


(Adopted as of February 18, 2020)
1.
Purpose.

The purpose of the Plan is to assist the Company with attracting, retaining,
incentivizing and motivating officers and employees of, consultants to, and
non-employee directors providing services to, the Company and its Subsidiaries
and to promote the success of the Company’s business by providing such
participating individuals with a proprietary interest in the performance of the
Company. The Company believes that this incentive program will cause
participating officers, employees, consultants and non-employee directors to
increase their interest in the welfare of the Company and its Subsidiaries and
to align those interests with those of the stockholders of the Company and its
Subsidiaries.
2.
Definitions. For purposes of the Plan:

2.1.    “Adjustment Event” shall have the meaning ascribed to such term in
Section 12.1.
2.2.    “Award” means, individually or collectively, a grant of an Option,
Restricted Stock, a Restricted Stock Unit, a Stock Appreciation Right, a
Performance Award, a Dividend Equivalent Right, a Share Award or any or all of
them.
2.3.    “Award Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the grant of an Award and setting forth the
terms and conditions thereof.
2.4.    “Base Price” shall have the meaning ascribed to such term in Section
6.4.
2.5.    “Board” means the Board of Directors of the Company.
2.6.    “Cause” shall mean (a) if a Participant is a party to an employment or a
severance agreement with the Company or one of the Subsidiaries in which “Cause”
is defined, the occurrence of any circumstances defined as “Cause” in such
employment or severance agreement, or (b) if a Participant is not a party to an
employment or severance agreement with the Company or one of the Subsidiaries in
which “Cause” is defined, (i) the Participant’s indictment for, or conviction or
entry of a plea of guilty or nolo contendere to (A) any felony or (B) any crime
(whether or not a felony) involving moral turpitude, fraud, theft, breach of
trust or other similar acts, whether under the laws of the United States or any
state thereof or any similar foreign law to which the Participant may be
subject, (ii) the Participant’s being or having been engaged in conduct
constituting breach of fiduciary duty, willful misconduct or gross negligence
relating to the Company or any of the Subsidiaries or the performance of the
Participant’s duties, (iii) the Participant’s willful failure to (A) follow a
reasonable and lawful directive of the Company or of the Subsidiary at which he
or she is employed or provides services, or the Board or (B) comply with any
written rules, regulations,


20658502.5

--------------------------------------------------------------------------------

Exhibit 10.1


policies or procedures of the Company or a Subsidiary at which he or she is
employed or to which he or she provides services which, if not complied with,
would reasonably be expected to have an adverse effect (other than a de minimis
adverse effect) on the business or financial condition of the Company, (iv) the
Participant’s violation of his or her employment, consulting, separation or
similar agreement with the Company or any non-disclosure, non-solicitation or
non-competition covenant in any other agreement to which the Participant is
subject, (v) the Participant’s deliberate and continued failure to perform his
or her material duties to the Company or any of its Subsidiaries or (vi) the
Participant’s violation of the Company’s Code of Business Conduct and Ethics, as
it may be amended from time to time.
2.7.    “Change in Control” means the occurrence of any of the following:
(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person following the
Effective Date, immediately after which such Person first acquires “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of the combined voting power of the Company’s
then-outstanding Voting Securities; provided, however, that in determining
whether a Change in Control has occurred pursuant to this Section 2.7(a), the
acquisition of Voting Securities in a Non-Control Acquisition (as hereinafter
defined) shall not constitute a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (A) the Company or (B) any corporation or other
Person the majority of the voting power, voting equity securities or equity
interest of which is owned, directly or indirectly, by the Company (for purposes
of this definition, a “Related Entity”), (ii) the Company or any Related Entity
or (iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);
(b)    The individuals who, as of the Effective Date are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the members of the Board; provided, however, that if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest;
(c)    The consummation of:
(i)    A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a “Merger”), unless such
Merger is a Non-Control Transaction. A “Non-Control Transaction” shall mean a
Merger in which:


2



--------------------------------------------------------------------------------

Exhibit 10.1


(A)    the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”), or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
(B)    the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
(C)    no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity or (4) any
Person who, immediately prior to the Merger, had Beneficial Ownership of Voting
Securities representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding Voting Securities, has Beneficial
Ownership, directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;
(ii)    A complete liquidation or dissolution of the Company; or
(iii)    The sale or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and, after such
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.


3



--------------------------------------------------------------------------------

Exhibit 10.1


2.8.    “Code” means the Internal Revenue Code of 1986, as amended.
2.9.    “Committee” means the Committee which administers the Plan as provided
in Section 3.
2.10.    “Company” means Evoqua Water Technologies Corp., a Delaware
corporation, or any successor thereto.
2.11.    “Consultant” means any consultant or advisor, other than an Employee or
Nonemployee Director, who is a natural person and who renders services to the
Company or a Subsidiary that (a) are not in connection with the offer and sale
of the Company’s securities in a capital raising transaction and (b) do not
directly or indirectly promote or maintain a market for the Company’s
securities.
2.12.    “Corporate Transaction” means (a) a merger, consolidation,
reorganization, recapitalization or other transaction or event having a similar
effect on the Company’s capital stock or (b) a liquidation or dissolution for
the Company. For the avoidance of doubt a Corporate Transaction may be a
transaction that is also a Change in Control.
2.13.     “Director” means a member of the Board.
2.14.    “Disability” means, with respect to a Participant, a permanent and
total disability as defined in Code Section 22(e)(3). A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, the Participant shall submit to any reasonable examination(s)
required by such physician upon request. Notwithstanding the foregoing
provisions of this Section 2.14, in the event any Award is considered to be
“deferred compensation” as that term is defined under Section 409A and the terms
of the Award are such that the definition of “disability” is required to comply
with the requirements of Section 409A then, in lieu of the foregoing definition,
the definition of “Disability” for purposes of such Award shall mean, with
respect to a Participant, that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.
2.15.    “Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.
2.16.    “Dividend Equivalent Right” means a right to receive cash or Shares
based on the value of dividends that are paid with respect to Shares.
2.17.    “Effective Date” means the date of the Plan’s approval by the Board,
subject to the approval of the Company’s stockholders.
2.18.    “Eligible Individual” means any Employee, Director or Consultant.
2.19.    “Employee” means any individual performing services for the Company or
a Subsidiary and designated as an employee of the Company or the Subsidiary on
its payroll records.


4



--------------------------------------------------------------------------------

Exhibit 10.1


An Employee shall not include any individual during any period he or she is
classified or treated by the Company or Subsidiary as an independent contractor,
a consultant or an employee of an employment, consulting or temporary agency or
any other entity other than the Company or Subsidiary, without regard to whether
such individual is subsequently determined to have been, or is subsequently
retroactively reclassified, as a common-law employee of the Company or
Subsidiary during such period. An individual shall not cease to be an Employee
in the case of (i) any leave of absence approved by the Company or (ii)
transfers between locations of the Company or any Subsidiary, or between the
Company and any Subsidiaries.
2.20.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.21.    “Fair Market Value” on any date means:
(a)    if the Shares are listed for trading on a national securities exchange,
the closing price at the close of the primary trading session of the Shares on
the date of determination on the principal national securities exchange on which
the common stock is listed or admitted to trading as officially quoted in the
consolidated tape of transactions on such exchange or such other source as the
Committee deems reliable for the applicable date, or if there has been no such
closing price of the Shares on such date, on the next preceding date on which
there was such a closing price;
(b)    if the Shares are not listed for trading on a national securities
exchange, the fair market value of the Shares as determined in good faith by the
Committee, and, if applicable, in accordance with Sections 409A and 422 of the
Code.
2.22.     “Incentive Stock Option” means an Option satisfying the requirements
of Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.
2.23.    “Minimum Vesting Exceptions” means, notwithstanding any other
provisions of the Plan to the contrary (x) the Committee may grant equity-based
Awards without regard to any minimum vesting requirements with respect to a
maximum of five percent (5%) of the available Share reserve authorized for
issuance under the Plan pursuant to Section 4.1 of the Plan; and (y) Awards
granted under the Plan may vest earlier than the first anniversary of the grant
date of an Award (irrespective of whether the such Award would qualify as an
award under the preceding clause (x)) if (i) the Award is being granted by the
Company as part of the assumption or substitution of awards previously granted,
by a company acquired by the Company or with which the Company combines; (ii)
the Award consists of Shares delivered in lieu of fully vested cash awards;
(iii) the Award is granted to a Nonemployee Director and the award vests on the
earlier of the one year anniversary of the date of grant or the next annual
meeting of stockholders that is at least 50 weeks after the immediately
preceding year’s annual meeting.
2.24.    “Nonemployee Director” means a Director of the Board who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.
2.25.    “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.


5



--------------------------------------------------------------------------------

Exhibit 10.1


2.26.    “Option” means a Nonqualified Stock Option or an Incentive Stock
Option.
2.27.    “Option Price” means the price at which a Share may be purchased
pursuant to an Option.
2.28.     “Parent” means any corporation which is a “parent corporation” (within
the meaning of Section 424(e) of the Code) with respect to the Company.
2.29.    “Participant” means an Eligible Individual to whom an Award has been
granted under the Plan.
2.30.    “Performance Awards” means Performance Share Units, Performance Units,
Performance-Based Restricted Stock or any or all of them.
2.31.     “Performance-Based Restricted Stock” means Shares issued or
transferred to an Eligible Individual under Section 9.2.
2.32.    “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary or a Division will be measured.
2.33.    “Performance Objectives” means the objectives set forth in Section 9.3
for the purpose of determining, either alone or together with other conditions,
the degree of payout and/or vesting of Performance Awards.
2.34.    “Performance Share Units” means Performance Share Units granted to an
Eligible Individual under Section 9.1(b).
2.35.    “Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1(a).
2.36.    “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) of the Exchange
Act.
2.37.    “Plan” means this Amended and Restated Evoqua Water Technologies Corp.
2017 Equity Incentive Plan, as amended from time to time.
2.38.    “Plan Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board pursuant to
Section 15 hereof.
2.39.     “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 8.1.
2.40.    “Restricted Stock Units” means rights granted to an Eligible Individual
under Section 8.2 representing a number of hypothetical Shares.


6



--------------------------------------------------------------------------------

Exhibit 10.1


2.41.    “SAR Payment Amount” shall have the meaning ascribed to such term in
Section 6.4.
2.42.    “Section 162(m)” means Section 162(m) of Code, and all regulations,
guidance, and other interpretative authority issued thereunder.
2.43.    “Section 409A” means Section 409A of Code, and all regulations,
guidance, and other interpretative authority issued thereunder.
2.44.    “Securities Act” means the Securities Act of 1933, as amended.
2.45.    “Share Award” means an Award of Shares granted pursuant to Section 10.
2.46.    “Shares” means the common stock, par value $0.01 per share, of the
Company and any other securities into which such shares are changed or for which
such shares are exchanged.
2.47.    “Stock Appreciation Right” means a right to receive all or some portion
of the increase, if any, in the value of the Shares as provided in Section 6
hereof.
2.48.    “Subsidiary” means (a) except as provided in subsection (b) below, any
corporation which is a subsidiary corporation within the meaning of Section
424(f) of the Code with respect to the Company and (b) in relation to the
eligibility to receive Awards other than Incentive Stock Options and continued
employment or the provision of services for purposes of Awards (unless the
Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns at least twenty-five percent (25%)
of the outstanding equity or other ownership interests.
2.49.    “Ten-Percent Shareholder” means an Eligible Individual who, at the time
an Incentive Stock Option is to be granted to him or her, owns (within the
meaning of Section 422(b)(6) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
a Parent or a Subsidiary.
2.50.    “Termination”, “Terminated” or “Terminates” shall mean (a) with respect
to a Participant who is an Employee, the date such Participant ceases to be
employed by the Company and its Subsidiaries, (b) with respect to a Participant
who is a Consultant, the date such Participant ceases to provide services to the
Company and its Subsidiaries or (c) with respect to a Participant who is a
Director, the date such Participant ceases to be a Director, in each case, for
any reason whatsoever (including by reason of death, Disability or adjudicated
incompetency). Unless otherwise set forth in an Award Agreement, (a) if a
Participant is both an Employee and a Director and terminates as an Employee but
remains as a Director, the Participant will be deemed to have continued in
employment without interruption and shall be deemed to have Terminated upon
ceasing to be a Director and (b) if a Participant who is an Employee or a
Director ceases to provide services in such capacity and becomes a Consultant,
the Participant will thereupon be deemed to have been Terminated. To the extent
any Award hereunder is subject to (rather than exempt from (Section 409A), a
Participant shall not be deemed to have experienced a Termination unless such
event also constitutes a “separation from service” within the meaning of Section
409A.


7



--------------------------------------------------------------------------------

Exhibit 10.1


3.
Administration.

3.1.    Committee. The Plan shall be administered by a Committee appointed by
the Board. The Committee shall consist of at least two Directors of the Board
and may consist of the entire Board; provided, however, that (a) if the
Committee consists of less than the entire Board, then, with respect to any
Award granted to an Eligible Individual who is subject to Section 16 of the
Exchange Act, the Committee shall consist solely of two or more Nonemployee
Directors. For purposes of the preceding sentence, if one or more members of the
Committee is not a Nonemployee Director but recuses himself or herself or
abstains from voting with respect to a particular action taken by the Committee,
then the Committee, with respect to that action, shall be deemed to consist only
of the members of the Committee who have not recused themselves or abstained
from voting. The acts of a majority of the total membership of the Committee at
any meeting, or the acts approved in writing by all of its members, shall be the
acts of the Committee. All decisions and determinations by the Committee in the
exercise of its powers hereunder shall be final, binding and conclusive upon the
Company, its Subsidiaries, the Participants and all other Persons having any
interest therein.
3.2.    Board Reservation and Delegation.
(a)    The Board may, in its discretion, reserve to itself or exercise any or
all of the authority and responsibility of the Committee hereunder. To the
extent the Board has reserved to itself or exercises the authority and
responsibility of the Committee, the Board shall be deemed to be acting as the
Committee for purposes of the Plan and references to the Committee in the Plan
shall be to the Board.
(b)    Subject to applicable law, the Board may delegate, in whole or in part,
any of the authority of the Committee hereunder (subject to such limits as may
be determined by the Board) to any individual or committee of individuals (who
need not be Directors), including without limitation the authority to make
Awards to Eligible Individuals who are not officers or directors of the Company
or any of its Subsidiaries and who are not subject to Section 16 of the Exchange
Act. To the extent that the Board delegates any such authority to make Awards as
provided by this Section 3.2(b), all references in the Plan to the Committee’s
authority to make Awards and determinations with respect thereto shall be deemed
to include the Board’s delegate.
3.3.    Committee Powers. Subject to the express terms and conditions set forth
herein, the Committee shall have all of the powers necessary to enable it to
carry out its duties under the Plan, including, without limitation, the power
from time to time to:
(a)    determine those Eligible Individuals to whom Awards shall be granted
under the Plan and determine the number of Shares or amount of cash in respect
of which each Award is granted, prescribe the terms and conditions (which need
not be identical) of each such Award, including, (i) in the case of Options, the
Option Price and the duration of the Option and (ii) in the case of Stock
Appreciation Rights, the Base Price per Share and the duration of the Stock
Appreciation Right, and make any amendment or modification to any Award
Agreement consistent with the terms of the Plan;


8



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    construe and interpret the Plan and the Awards granted hereunder,
establish, amend and revoke rules, regulations and guidelines as it deems are
necessary or appropriate for the administration of the Plan, including, but not
limited to, correcting any defect, supplying any omission or reconciling any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it shall deem necessary or advisable, including so that the Plan and the
operation of the Plan comply with Rule 16b-3 under the Exchange Act, the Code to
the extent applicable and other applicable law, and otherwise make the Plan
fully effective;
(c)    determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
Termination for purposes of the Plan;
(d)    cancel, with the consent of the Participant, outstanding Awards or as
otherwise permitted under the terms of the Plan;
(e)    exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and
(f)    generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.
3.4.    Non-Uniform Determinations. The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among Persons who
receive, or are eligible to receive, Awards (whether or not such Persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations, and to enter into non-uniform and selective Award
Agreements, as to the Eligible Individuals to receive Awards under the Plan and
the terms and provision of Awards under the Plan.
3.5.    Non-U.S. Employees.     Notwithstanding anything herein to the contrary,
with respect to Participants working outside the United States, the Committee
may establish subplans, determine the terms and conditions of Awards, and make
such adjustments to the terms thereof as are necessary or advisable to fulfill
the purposes of the Plan taking into account matters of local law or practice,
including tax and securities laws of jurisdictions outside the United States.
3.6.    Indemnification. No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to the Plan or any transaction hereunder. The Company hereby agrees to
indemnify each member of the Committee for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in connection with
defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder.


9



--------------------------------------------------------------------------------

Exhibit 10.1


3.7.    No Repricing of Options or Stock Appreciation Rights. The Committee
shall have no authority to (i) make any adjustment (other than in connection
with an Adjustment Event, a Corporate Transaction or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the Option Price of an Option or Base Price of a Stock
Appreciation Right previously granted under the Plan, whether through amendment,
cancellation or replacement grants or other means, or (ii) cancel for cash or
other consideration any Option whose Option Price is greater than the then Fair
Market Value of a Share or Stock Appreciation Right whose Base Price is greater
than the then Fair Market Value of a Share unless, in either case the Company’s
stockholders shall have approved such adjustment, amendment or cancellation.
4.
Stock Subject to the Plan; Grant Limitations.

4.1.    Aggregate Number of Shares Authorized for Issuance. Subject to any
adjustment as provided in the Plan, the maximum number of Shares that may be
issued pursuant to Awards granted under the Plan shall not exceed 10,100,000
Shares, all of which may granted as Incentive Stock Options. The Shares to be
issued under the Plan may be, in whole or in part, authorized but unissued
Shares or issued Shares which shall have been reacquired by the Company and held
by it as treasury shares.
4.2.    Nonemployee Director Limit. With respect to Awards granted hereunder to
a Nonemployee Director, the aggregate number of Shares that may be issued
pursuant to Awards granted under the Plan in any calendar year to an individual
Nonemployee Director may not exceed that number of Shares representing a Fair
Market Value equal to the positive difference, if any, between $700,000 and the
aggregate value of any annual cash retainer paid to the Nonemployee Director
(excluding the value any chairperson retainer or fee and meeting fees received
by a Nonemployee Director in respect of such calendar year).
4.3.    Calculating Shares Available. If an Award or any portion thereof that is
granted under the Plan (i) expires or otherwise terminates without all of the
Shares covered by such Award having been issued or (ii) is settled in cash
(i.e., the Participant receives cash rather than Shares), such expiration,
termination or settlement will not reduce (or otherwise offset) the number of
Shares that may be available for issuance under the Plan. If any Shares issued
pursuant to an Award are forfeited and returned back to or reacquired by the
Company because of the failure to meet a contingency or condition required to
vest such Shares in the Participant, then the Shares that are forfeited or
reacquired will again become available for issuance under the Plan. Any Shares
tendered or withheld (i) to pay the Option Price of an Option or (ii) to satisfy
tax withholding obligations associated with an Award granted under this Plan
shall not become available again for issuance under this Plan.
5.
Stock Options.



10



--------------------------------------------------------------------------------

Exhibit 10.1


5.1.    Authority of Committee. The Committee may grant Options to Eligible
Individuals in accordance with the Plan, the terms and conditions of the grant
of which shall be set forth in an Award Agreement. Incentive Stock Options may
be granted only to Eligible Individuals who are employees of the Company or any
of its Subsidiaries on the date the Incentive Stock Option is granted. Options
shall be subject to the following terms and provisions:
5.2.    Option Price. The Option Price or the manner in which the Option Price
is to be determined shall be determined by the Committee and set forth in the
Award Agreement; provided, however, that the Option Price shall not be less than
the greater of (i) the par value of a Share and (ii) 100% of the Fair Market
Value of a Share on the date the Option is granted (110% in the case of an
Incentive Stock Option granted to a Ten-Percent Shareholder).
5.3.    Maximum Duration. Options granted hereunder shall be for such term as
the Committee shall determine; provided that an Incentive Stock Option shall not
be exercisable after the expiration of ten (10) years from the date it is
granted (five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided, further, however, that unless the Committee provides otherwise, (i) an
Option (other than an Incentive Stock Option) may, upon the death of the
Participant prior to the expiration of the Option, be exercised for up to one
(1) year following the date of the Participant’s death (but in no event beyond
the date on which the Option otherwise would expire by its terms), and (ii) if,
at the time an Option (other than an Incentive Stock Option) would otherwise
expire at the end of its term, the exercise of the Option is prohibited by
applicable law or the Company’s insider trading policy, the term shall be
extended until thirty (30) days after the prohibition no longer applies. The
Committee may, subsequent to the granting of any Option, extend the period
within which the Option may be exercised (including following a Participant’s
Termination), but in no event shall the period be extended to a date that is
later than the earlier of the latest date on which the Option could have been
exercised and the 10th anniversary of the date of grant of the Option, except as
otherwise provided herein in this Section 5.3.
5.4.    Vesting. The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which an Option shall become vested and
exercisable; provided that, subject to the Minimum Vesting Exceptions, no Option
(or portion thereof) granted shall have a vesting period of less than one year.
To the extent not exercised, vested installments shall accumulate and be
exercisable, in whole or in part, at any time after becoming exercisable, but
not later than the date the Option expires. The Committee may accelerate the
exercisability of any Option or portion thereof at any time.
5.5.    Limitations on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined as of the date of the grant) of Shares with
respect to which Incentive Stock Options granted under the Plan and “incentive
stock options” (within the meaning of Section 422 of the Code) granted under all
other plans of the Company or its Subsidiaries (in either case determined
without regard to this Section 5.5) are exercisable by a Participant for the
first time during any calendar year exceeds $100,000, such Incentive Stock
Options shall be treated as Nonqualified Stock Options. In applying the
limitation in the preceding sentence in the case of


11



--------------------------------------------------------------------------------

Exhibit 10.1


multiple Option grants, unless otherwise required by applicable law, Options
which were intended to be Incentive Stock Options shall be treated as
Nonqualified Stock Options according to the order in which they were granted
such that the most recently granted Options are first treated as Nonqualified
Stock Options.
5.6.    Method of Exercise. The exercise of an Option shall be made only by
giving notice in the form and to the Person designated by the Company,
specifying the number of Shares to be exercised and, to the extent applicable,
accompanied by payment therefor and otherwise in accordance with the Award
Agreement pursuant to which the Option was granted. The Option Price for any
Shares purchased pursuant to the exercise of an Option shall be paid in any of,
or any combination of, the following forms: (a) cash or its equivalent (e.g., a
check) or (b) if permitted by the Committee, the transfer, either actually or by
attestation, to the Company of Shares that have been held by the Participant for
at least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the exercise of the Option, such transfer to be upon such
terms and conditions as determined by the Committee or (c) in the form of other
property as determined by the Committee. In addition, (i) the Committee may
provide for the payment of the Option Price through Share withholding as a
result of which the number of Shares issued upon exercise of an Option would be
reduced by a number of Shares having a Fair Market Value equal to the Option
Price and (ii) an Option may be exercised through a registered broker-dealer
pursuant to such cashless exercise procedures that are, from time to time,
deemed acceptable by the Committee. No fractional Shares (or cash in lieu
thereof) shall be issued upon exercise of an Option and the number of Shares
that may be purchased upon exercise shall be rounded down to the nearest number
of whole Shares.
5.7.    Rights of Participants. No Participant shall be deemed for any purpose
to be the owner of any Shares subject to any Option unless and until (a) the
Option shall have been exercised with respect to such Shares pursuant to the
terms of the applicable Award Agreement, (b) the Company shall have issued and
delivered Shares (whether or not certificated) to the Participant, a securities
broker acting on behalf of the Participant or such other nominee of the
Participant and (c) the Participant’s name, or the name of his or her broker or
other nominee, shall have been entered as a shareholder of record on the books
of the Company. Thereupon, the Participant shall have full voting, dividend and
other ownership rights with respect to such Shares, subject to such terms and
conditions as may be set forth in the applicable Award Agreement.
5.8.    Effect of Change in Control. Any specific terms applicable to an Option
in the event of a Change in Control and not otherwise provided in the Plan shall
be set forth in the applicable Award Agreement.
6.
Stock Appreciation Rights.

6.1.    Grant. The Committee may grant Stock Appreciation Rights to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement. A Stock Appreciation Right may be granted
(a) at any time if unrelated to an Option or (b) if related to an Option, either
at the time of grant or at any time thereafter during the term of the Option.
Awards of Stock Appreciation Rights shall be subject to the following terms and
provisions.


12



--------------------------------------------------------------------------------

Exhibit 10.1


6.2.    Terms; Duration. Stock Appreciation Rights shall contain such terms and
conditions as to exercisability, vesting and duration as the Committee shall
determine, but in no event shall they have a term of greater than ten (10)
years; provided, however, that unless the Committee provides otherwise, (i) a
Stock Appreciation Right may, upon the death of the Participant prior to the
expiration of the Award, be exercised for up to one (1) year following the date
of the Participant’s death (but in no event beyond the date on which the Stock
Appreciation Right otherwise would expire by its terms) and (ii) if, at the time
a Stock Appreciation Right would otherwise expire at the end of its term, the
exercise of the Stock Appreciation Right is prohibited by applicable law or the
Company’s insider trading policy, the term shall be extended until thirty (30)
days after the prohibition no longer applies. The Committee may, subsequent to
the granting of any Stock Appreciation Right, extend the period within which the
Stock Appreciation Right may be exercised (including following a Participant’s
Termination), but in no event shall the period be extended to a date that is
later than the earlier of the latest date on which the Stock Appreciation Right
could have been exercised and the 10th anniversary of the date of grant of the
Stock Appreciation Right, except as otherwise provided herein in this Section
6.2.
6.3.    Vesting. The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which a Stock Appreciation Right shall
become vested and exercisable; provided that, subject to the Minimum Vesting
Exceptions, no Stock Appreciation Right (or portion thereof) granted shall have
a vesting period of less than one year. To the extent not exercised, vested
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the Stock
Appreciation Right expires. The Committee may accelerate the exercisability of
any Stock Appreciation Right or portion thereof at any time.
6.4.    Amount Payable. Upon exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive an amount determined by multiplying (i)
the excess of the Fair Market Value of a Share on the last business day
preceding the date of exercise of such Stock Appreciation Right over the Fair
Market Value of a Share on the date the Stock Appreciation Right was granted
(the “Base Price”) by (ii) the number of Shares as to which the Stock
Appreciation Right is being exercised (the “SAR Payment Amount”).
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Award Agreement evidencing the Stock Appreciation Right at the time it is
granted.
6.5.    Method of Exercise. Stock Appreciation Rights shall be exercised by a
Participant only by giving notice in the form and to the Person designated by
the Company, specifying the number of Shares with respect to which the Stock
Appreciation Right is being exercised.
6.6.    Form of Payment. Payment of the SAR Payment Amount may be made in the
discretion of the Committee solely in whole Shares having an aggregate Fair
Market Value equal to the SAR Payment Amount, solely in cash or in a combination
of cash and Shares. If the Committee decides to make full payment in Shares and
the amount payable results in a fractional Share, payment shall be rounded down
to the nearest whole Share.


13



--------------------------------------------------------------------------------

Exhibit 10.1


6.7.    Effect of Change in Control. Any specific terms applicable to a Stock
Appreciation Right in the event of a Change in Control and not otherwise
provided in the Plan shall be set forth in the applicable Award Agreement.
7.
Dividend Equivalent Rights; No Dividend Equivalents Paid on Unvested Equity.

The Committee may grant Dividend Equivalent Rights, either in tandem with an
Award or as a separate Award, to Eligible Individuals in accordance with the
Plan. The terms and conditions applicable to each Dividend Equivalent Right
shall be specified in the Award Agreement evidencing the Award. No amounts in
respect of Dividend Equivalent Rights shall be paid on any unvested Awards.
Amounts payable in respect of Dividend Equivalent Rights shall be accrued until
the lapsing of restrictions on such Dividend Equivalent Rights or until the
vesting, exercise, payment, settlement or other lapse of restrictions on the
Award to which the Dividend Equivalent Rights relate. The Committee shall
determine whether such accrued amount is to be held in cash or reinvested in
Shares or deemed (notionally) to be reinvested in Shares. Dividend Equivalent
Rights may be settled, at such time as the lapsing of restrictions on such
Dividend Equivalent Rights or until the vesting, exercise, payment, settlement
or other lapse of restrictions on the Award to which the Dividend Equivalent
Rights relate, in cash or Shares or a combination thereof, in a single
installment or multiple installments, as determined by the Committee.
8.
Restricted Stock; Restricted Stock Units.

8.1.    Restricted Stock. The Committee may grant Awards of Restricted Stock to
Eligible Individuals in accordance with the Plan, the terms and conditions of
which shall be set forth in an Award Agreement. Each Award Agreement shall
contain such restrictions, terms and conditions as the Committee may, in its
discretion, determine and (without limiting the generality of the foregoing)
such Award Agreements may require that an appropriate legend be placed on Share
certificates. With respect to Shares in a book entry account in a Participant’s
name, the Committee may cause appropriate stop transfer instructions to be
delivered to the account custodian, administrator or the Company’s corporate
secretary as determined by the Committee in its sole discretion. Awards of
Restricted Stock shall be subject to the following terms and provisions:
(a)    Rights of Participant. Shares of Restricted Stock granted pursuant to an
Award hereunder shall be issued in the name of the Participant as soon as
reasonably practicable after the Award is granted provided that the Participant
has executed an Award Agreement evidencing the Award and any other documents
which the Committee may require as a condition to the issuance of such Shares.
At the discretion of the Committee, Shares issued in connection with an Award of
Restricted Stock may be held in escrow by an agent (which may be the Company)
designated by the Committee. Unless the Committee determines otherwise and as
set forth in the Award Agreement, upon the issuance of the Shares, the
Participant shall have all of the rights of a shareholder with respect to such
Shares, including the right to vote the Shares and to receive all dividends or
other distributions paid or made with respect to the Shares.


14



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Terms and Conditions. Each Award Agreement shall specify the number of
Shares of Restricted Stock to which it relates, the conditions which must be
satisfied in order for the Restricted Stock to vest and the circumstances under
which the Award will be forfeited; provided that, subject to the Minimum Vesting
Exceptions, no Award of Restricted Stock Award shall have a vesting period of
less than one year.
(c)    Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate or evidence of
book entry Shares to be delivered to the Participant with respect to such Shares
of Restricted Stock, free of all restrictions hereunder.
(d)    Treatment of Dividends. With respect to an Award of Restricted Stock the
payment to the Participant of dividends declared or paid on such Shares by the
Company shall be (i) accrued until the lapsing of the restrictions imposed upon
such Shares and (ii) held by the Company for the account of the Participant
until such time; provided, however, that a dividend payable in respect of
Restricted Stock that vests based on the achievement of performance goals shall
be subject to restrictions and risk of forfeiture to the same extent as the
Restricted Stock with respect to which such dividends are payable. With respect
to such accrued dividends, the Committee shall determine whether such dividends
are to be reinvested in Shares (which shall be held as additional Shares of
Restricted Stock) or held in cash. Payment of accrued dividends in respect of
Shares of Restricted Stock (whether held in cash or as additional Shares of
Restricted Stock), shall be made upon the lapsing of restrictions imposed on the
Shares in respect of which the deferred dividends were paid, and any dividends
deferred in respect of any Shares of Restricted Stock shall be forfeited upon
the forfeiture of such Shares. For the avoidance of doubt, no dividends may be
payable currently on any unvested Awards of Restricted Stock.
(e)    Effect of Change in Control. Any specific terms applicable to Restricted
Stock in the event of a Change in Control and not otherwise provided in the Plan
shall be set forth in the applicable Award Agreement.
8.2.    Restricted Stock Unit Awards. The Committee may grant Awards of
Restricted Stock Units to Eligible Individuals in accordance with the Plan, the
terms and conditions of which shall be set forth in an Award Agreement. Each
such Award Agreement shall contain such restrictions, terms and conditions as
the Committee may, in its discretion, determine; provided that, subject to the
Minimum Vesting Exceptions, no Award of Restricted Stock Award shall have a
vesting period of less than one year. Notwithstanding the generality of the
foregoing, Awards of Restricted Stock Units shall be subject to the following
terms and provisions:
(a)    Payment of Awards. Each Restricted Stock Unit shall represent the right
of the Participant to receive one Share upon vesting of the Restricted Stock
Unit or on any later date specified by the Committee; provided, however, that
the Committee may provide for the settlement of Restricted Stock Units in cash
equal to the Fair Market Value of the Shares that would otherwise be delivered
to the Participant (determined as of the date the Shares would have been
delivered), or a combination of cash and Shares. The


15



--------------------------------------------------------------------------------

Exhibit 10.1


Committee may, at the time a Restricted Stock Unit is granted, provide a
limitation on the amount payable in respect of each Restricted Stock Unit.
(b)    Effect of Change in Control. Any specific terms applicable to Restricted
Stock Units in the event of a Change in Control and not otherwise provided in
the Plan shall be set forth in the applicable Award Agreement.
9.
Performance Awards.

9.1.    Performance Units and Performance Share Units. The Committee may grant
Awards of Performance Units and/or Performance Share Units to Eligible
Individuals in accordance with the Plan, the terms and conditions of which shall
be set forth in an Award Agreement. Awards of Performance Units and Performance
Share Units shall be subject to the following terms and provisions:
(a)    Performance Units. Performance Units shall be denominated in a specified
dollar amount and, contingent upon the attainment of specified Performance
Objectives within the Performance Cycle and such other vesting conditions as may
be determined by the Committee (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the specified dollar amount or a percentage or multiple of the specified dollar
amount depending on the level of Performance Objective attained. The Committee
may at the time a Performance Unit is granted specify a maximum amount payable
in respect of a vested Performance Unit.
(b)    Performance Share Units. Performance Share Units shall be denominated in
Shares and, contingent upon the attainment of specified Performance Objectives
within the Performance Cycle and such other vesting conditions as may be
determined by the Committee, (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the Fair Market Value of a Share on the date the Performance Share Unit became
vested or any other date specified by the Committee. The Committee may at the
time a Performance Share Unit is granted specify a maximum amount payable in
respect of a vested Performance Share Unit.
(c)    Terms and Conditions; Vesting and Forfeiture. Each Award Agreement shall
specify the number of Performance Units or Performance Share Units to which it
relates, the Performance Objectives and other conditions which must be satisfied
in order for the Performance Units or Performance Share Units to vest and the
Performance Cycle within which such Performance Objectives must be satisfied and
the circumstances under which the Award will be forfeited; provided, however,
that no Performance Cycle for Performance Share Units and Performance Units
shall be less than one (1) year and, subject to the Minimum Vesting Exceptions,
no Award of Performance Share Units (or portion thereof) or Performance Units
(or portion thereof) shall vest earlier than one year from the date of grant.


16



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    Payment of Awards. Subject to Section 9.3(c), payment to Participants in
respect of vested Performance Share Units and Performance Units shall be made as
soon as practicable after the last day of the Performance Cycle to which such
Award relates or at such other time or times as the Committee may determine that
the Award has become vested. Such payments may be made entirely in Shares valued
at their Fair Market Value, entirely in cash or in such combination of Shares
and cash as the Committee in its discretion shall determine at any time prior to
such payment.
9.2.    Performance-Based Restricted Stock. The Committee, may grant Awards of
Performance-Based Restricted Stock to Eligible Individuals in accordance with
the Plan, the terms and conditions of which shall be set forth in an Award
Agreement. Each Award Agreement may require that an appropriate legend be placed
on Share certificates. With respect to Shares in a book entry account in a
Participant’s name, the Committee may cause appropriate stop transfer
instructions to be delivered to the account custodian, administrator or the
Company’s corporate secretary as determined by the Committee in its sole
discretion. Awards of Performance-Based Restricted Stock shall be subject to the
following terms and provisions:
(a)    Rights of Participant. Performance-Based Restricted Stock shall be issued
in the name of the Participant as soon as reasonably practicable after the Award
is granted or at such other time or times as the Committee may determine;
provided, however, that no Performance-Based Restricted Stock shall be issued
until the Participant has executed an Award Agreement evidencing the Award, and
any other documents which the Committee may require as a condition to the
issuance of such Performance-Based Restricted Stock. At the discretion of the
Committee, Shares issued in connection with an Award of Performance-Based
Restricted Stock may be held in escrow by an agent (which may be the Company)
designated by the Committee. Unless the Committee determines otherwise and as
set forth in the Award Agreement, upon issuance of the Shares, the Participant
shall have all of the rights of a shareholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.
(b)    Terms and Conditions. Each Award Agreement shall specify the number of
Shares of Performance-Based Restricted Stock to which it relates, the
Performance Objectives and other conditions which must be satisfied in order for
the Performance-Based Restricted Stock to vest, the Performance Cycle within
which such Performance Objectives must be satisfied and the circumstances under
which the Award will be forfeited; provided, however, that no Performance Cycle
for Performance-Based Restricted Stock shall be less than one (1) year and,
subject to the Minimum Vesting Exceptions, no Award of Performance-Based
Restricted Stock (or portion thereof) shall vest earlier than on year from the
date of grant.
(c)    Delivery of Shares. Upon the lapse of the restrictions on Shares of
Performance-Based Restricted Stock awarded hereunder, the Committee shall cause
a stock certificate or evidence of book entry Shares to be delivered to the
Participant with respect to such Shares, free of all restrictions hereunder.


17



--------------------------------------------------------------------------------

Exhibit 10.1


9.3.    Performance Objectives.
(a)    Establishment. With respect to any Performance Awards, Performance
Objectives for Performance Awards may be expressed in terms of: (i) net
earnings; (ii) earnings per share; (iii) net debt; (iv) revenue or sales growth;
(v) net or operating income; (vi) net operating profit; (vii) return measures
(including, but not limited to, return on assets, capital, equity or sales);
(viii) cash flow (including, but not limited to, operating cash flow,
distributable cash flow and free cash flow); (ix) earnings before or after
taxes, interest, depreciation, amortization and/or rent; (x) share price
(including, but not limited to growth measures and total stockholder return);
(xi) expense control or loss management; (xii) customer satisfaction; (xiii)
market share; (xiv) economic value added; (xv) working capital; (xvi) the
formation of joint ventures or the completion of other corporate transactions;
(xvii) gross or net profit margins; (xviii) revenue mix; (xix) operating
efficiency; (xx) product diversification; (xxi) market penetration; (xxii)
measurable achievement in quality, operation or compliance initiatives; (xxiii)
quarterly dividends or distributions; (xxiv) employee retention or turnover;
(xxv) sales; or (xxvi) any combination of or a specified increase in any of the
foregoing, or any other performance criteria as may be established by the
Committee. Performance Objectives may be in respect of the performance of the
Company, any of its Subsidiaries, any of its Divisions or any combination
thereof. Performance Objectives may be absolute or relative (to prior
performance of the Company or to the performance of one or more other entities
or external indices) and may be expressed in terms of a progression within a
specified range. The Performance Objectives with respect to a Performance Cycle
shall be established by the Committee while the performance relating to the
Performance Objectives remains substantially uncertain.
(b)    Effect of Certain Events. The Committee may adjust the Performance
Objectives in respect of a Performance Award to reflect the impact of specified
events, including any one or more of the following with respect to the
Performance Period (i) the gain, loss, income or expense resulting from changes
in accounting principles or tax laws that become effective during the
Performance Period; (ii) the gain, loss, income or expense reported publicly by
the Company with respect to the Performance Period that are extraordinary or
unusual in nature or infrequent in occurrence; (iii) the gains or losses
resulting from and the direct expenses incurred in connection with, the
disposition of a business, or the sale of investments or non-core assets; (iv)
the gain or loss from all or certain claims and/or litigation and all or certain
insurance recoveries relating to claims or litigation; or (v) the impact of
investments or acquisitions made during the year or, to the extent provided by
the Committee, any prior year. The events may relate to the Company as a whole
or to any part of the Company’s business or operations, as determined by the
Committee at the time the Performance Objectives are established. Any
adjustments based on the effect of certain events are to be determined in
accordance with generally accepted accounting principles and standards, unless
another objective method of measurement is designated by the Committee.


18



--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Determination of Performance. Prior to the vesting, payment, settlement
or lapsing of any restrictions with respect to any Performance Award, the
Committee shall determine that the applicable Performance Objectives have been
satisfied. In respect of a Performance Award, the Committee may, in its sole
discretion, (i) reduce the amount of cash paid or number of Shares to be issued
or that have been issued and that become vested or on which restrictions lapse,
and/or (ii) establish rules and procedures that have the effect of limiting the
amount payable to any Participant to an amount that is less than the amount that
otherwise would be payable under an Award granted under this Section 9. The
Committee may exercise such discretion in a non-uniform manner among
Participants.
(d)    Effect of Change in Control. Any specific terms applicable to a
Performance Award in the event of a Change in Control and not otherwise provided
in the Plan shall be set forth in the applicable Award Agreement.
9.4.    Treatment of Dividends in respect of Performance Awards. At the time the
Award of Performance Units, Performance Share Units, or Performance-Based
Restricted Stock is granted, the Committee may, in its discretion, determine
that the Award of Performance Units, Performance Share Units, or
Performance-Based Restricted Stock is eligible provide the Participant with the
right to dividends, declared or paid on Shares represented by such Award which
have been issued by the Company to the Participant, which dividends shall be
(i) accrued until the lapsing of the restrictions imposed upon such Award and
(ii) held by the Company for the account of the Participant until such time;
provided, however, that a dividend payable in respect of Performance Units,
Performance Share Units, or Performance-Based Restricted Stock shall be subject
to restrictions and risk of forfeiture to the same extent as the Award with
respect to which such dividends are payable. In addition, the Committee shall
determine whether, if applicable, such accrued dividends are to be reinvested in
Shares (which shall be held as additional Shares of Performance-Based Restricted
Stock) or held in cash. Payment of accrued dividends in respect of Shares of
Performance-Based Restricted Stock, or in respect of Performance Units or
Performance Share Units (whether such dividends were held in cash or in
additional Shares of Performance-Based Restricted Stock) shall be made upon the
lapsing of restrictions imposed on the Award in respect of which the deferred
dividends were paid, and any dividends accrued in respect of such Award shall be
forfeited upon the forfeiture of such underlying Performance Units, Performance
Share Units or Performance-Based Restricted Stock. For the avoidance of doubt,
no dividends may be payable currently on any unvested Awards of Performance
Units, Performance Share Units, or Performance-Based Restricted Stock.
10.
Share Awards.

The Committee may grant a Share Award to any Eligible Individual on such terms
and conditions as the Committee may determine in its sole discretion, subject to
the Minimum Vesting Exception and provided that any dividend rights provided in
respect of a Share Award shall be in compliance with Section 7 of the Plan.
Share Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company.


19



--------------------------------------------------------------------------------

Exhibit 10.1


11.
Effect of Termination of Employment; Transferability.

11.1.    Termination.    The Award Agreement evidencing the grant of each Award
shall set forth the terms and conditions applicable to such Award upon
Termination, which shall be as the Committee may, in its discretion, determine
at the time the Award is granted or at any time thereafter.
11.2.    Transferability of Awards and Shares.
(a)    Non-Transferability of Awards. Except as set forth in Section 11.2(c) or
(d) or as otherwise permitted by the Committee and as set forth in the
applicable Award Agreement, either at the time of grant or at any time
thereafter, no Award (other than Restricted Stock or Performance-Based
Restricted Stock with respect to which the restrictions have lapsed) shall be
(i) sold, transferred or otherwise disposed of, (ii) pledged or otherwise
hypothecated or (iii) subject to attachment, execution or levy of any kind; and
any purported transfer, pledge, hypothecation, attachment, execution or levy in
violation of this Section 11.2 shall be null and void.
(b)    Restrictions on Shares. The Committee may impose such restrictions on any
Shares acquired by a Participant under the Plan as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, restrictions under the requirements of
any stock exchange or market upon which such Shares are then listed or traded
and restrictions under any blue sky or state securities laws applicable to such
Shares.
(c)    Transfers By Will or by Laws of Descent or Distribution. Any Award may be
transferred by will or by the laws of descent or distribution; provided,
however, that (i) any transferred Award will be subject to all of the same terms
and conditions as provided in the Plan and the applicable Award Agreement; and
(ii) the Participant’s estate or beneficiary appointed in accordance with
Section 11.2(d) will remain liable for any withholding tax that may be imposed
by any federal, state or local tax authority.
(d)    Beneficiary Designation. To the extent permitted by applicable law, the
Company may from time to time permit each Participant to name one or more
individuals (each, a “Beneficiary”) to whom any benefit under the Plan is to be
paid or who may exercise any rights of the Participant under any Award granted
under the Plan in the event of the Participant’s death before he or she receives
any or all of such benefit or exercises such Award. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation or if any such designation is not effective
under applicable law as determined by the Committee, benefits under Awards
remaining unpaid at the Participant’s death and rights to be exercised following
the Participant’s death shall be paid to or exercised by the Participant’s
estate.
12.
Adjustment upon Changes in Capitalization.



20



--------------------------------------------------------------------------------

Exhibit 10.1


12.1.    In the event that (a) the outstanding Shares are changed into or
exchanged for a different number or kind of Shares or other stock or securities
or other equity interests of the Company or another corporation or entity,
whether through merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, substitution
or other similar corporate event or transaction or (b) there is an extraordinary
dividend or distribution by the Company in respect of its Shares or other
capital stock or securities convertible into capital stock in cash, securities
or other property (any event described in (a) or (b), an “Adjustment Event”),
the Committee shall determine the appropriate adjustments to (i) the maximum
number and kind of shares of stock or other securities or other equity interests
as to which Awards may be granted under the Plan, (ii) the maximum number and
class of Shares or other stock or securities that may be issued upon exercise of
Incentive Stock Options, (iii) the number and kind of Shares or other securities
covered by any or all outstanding Awards that have been granted under the Plan,
(iv) the Option Price of outstanding Options and the Base Price of outstanding
Stock Appreciation Rights, and (v) the Performance Objectives applicable to
outstanding Performance Awards.
12.2.    Any such adjustment in the Shares or other stock or securities
(a) subject to outstanding Incentive Stock Options (including any adjustments in
the exercise price) shall be made in a manner intended not to constitute a
modification as defined by Section 424(h)(3) of the Code and only to the extent
otherwise permitted by Sections 422 and 424 of the Code, and (b) with respect to
any Award that is not subject to Section 409A, in a manner that would not
subject the Award to Section 409A and, with respect to any Award that is subject
to Section 409A, in a manner that complies Section 409A and all regulations and
other guidance issued thereunder.
12.3.    If, by reason of an Adjustment Event, pursuant to an Award, a
Participant shall be entitled to, or shall be entitled to exercise an Award with
respect to, new, additional or different shares of stock or securities of the
Company or any other corporation, such new, additional or different shares shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the Shares subject to the Award prior to such
Adjustment Event, as may be adjusted in connection with such Adjustment Event in
accordance with this Section 12.
13.
Effect of Certain Transactions.

13.1.    Except as otherwise provided in the applicable Award Agreement, in
connection a Corporate Transaction, either:
(a)    outstanding Awards shall continue following the Corporate Transaction and
shall be adjusted if and as provided for in the agreement or plan (in the case
of a liquidation or dissolution) entered into or adopted in connection with the
Corporate Transaction (the “Transaction Agreement”), which may include, in the
sole discretion of the Committee or the parties to the Corporate Transaction,
the assumption or continuation of such Awards by, or the substitution for such
Awards of new awards of, the surviving, successor or resulting entity, or a
parent or subsidiary thereof, with such adjustments as to the number and kind of
shares or other securities or property subject to such new awards, exercise
prices and other terms of such new awards as the Committee or the parties to the
Corporate Transaction shall agree, or


21



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    outstanding Awards (vested and unvested) shall terminate upon the
consummation of the Corporate Transaction; provided, however, that vested Awards
shall not be terminated without:
(i)    in the case of vested Options and Stock Appreciation Rights (including
those Options and Stock Appreciation Rights that would become vested upon the
consummation of the Corporate Transaction), (1) providing the holders of
affected Options and Stock Appreciation Rights a period of at least fifteen (15)
calendar days prior to the date of the consummation of the Corporate Transaction
to exercise the Options and Stock Appreciation Rights, or (2) providing the
holders of affected Options and Stock Appreciation Rights payment (in cash or
other consideration upon or immediately following the consummation of the
Corporate Transaction, or, to the extent permitted by Section 409A, on a
deferred basis) in respect of each Share covered by the Option or Stock
Appreciation Rights being cancelled an amount equal to the excess, if any, of
the per Share consideration to be paid or distributed to stockholders in the
Corporate Transaction (the value of any non-cash consideration, if not otherwise
distributed to the Participant, to be determined by the Committee in good faith)
over the Option Price of the Option or the Base Price of the Stock Appreciation
Rights, or
(ii)    in the case of vested Awards other than Options or Stock Appreciation
Rights (including those Awards that would become vested upon the consummation of
the Corporate Transaction), providing the holders of affected Awards payment (in
cash or other consideration upon or immediately following the consummation of
the Corporate Transaction, or, to the extent permitted by Section 409A, on a
deferred basis) in respect of each Share covered by the Award being cancelled of
the per Share consideration to be paid or distributed to stockholders in the
Corporate Transaction, in each case with the value of any non-cash
consideration, if not otherwise distributed to the Participant, to be determined
by the Committee in good faith.
(c)    For the avoidance of doubt, if the amount determined pursuant to clause
(b)(i)(2) above is zero or less, the affected Option or Stock Appreciation
Rights may be terminated without any payment therefor.
13.2.    Without limiting the generality of the foregoing or being construed as
requiring any such action, solely with respect to unvested Options, Stock
Appreciation Rights, and other Awards (other than Options and Stock Appreciation
Rights) that are not continued following the Corporate Transaction as provided
in Section 13.1(a), except as otherwise set forth in the applicable Award
Agreement, in connection with any such Corporate Transaction the Committee may,
in its sole and absolute discretion, cause any of the following actions to be
taken effective upon or at any time prior to any Corporate Transaction (and any
such action may be made contingent upon the occurrence of the Corporate
Transaction):
(a)    cause any or all unvested Awards to become fully vested and immediately
exercisable (as applicable) and/or provide the holders of such Options and


22



--------------------------------------------------------------------------------

Exhibit 10.1


Stock Appreciation Rights a reasonable period of time prior to the date of the
consummation of the Corporate Transaction to exercise the Options and Stock
Appreciation Rights;
(b)    with respect to unvested Options and Stock Appreciation Rights that are
terminated in connection with the Corporate Transaction, provide to the holders
thereof a payment (in cash and/or other consideration) in respect of each Share
covered by the Option or Stock Appreciation Right being terminated in an amount
equal to all or a portion of the excess, if any, of the per Share consideration
to be paid or distributed to stockholders in the Corporate Transaction (the
value of any non-cash consideration, if not otherwise distributed to the
Participant, to be determined by the Committee in good faith) over the exercise
price of the Option or the Base Price of the Stock Appreciation Right, which
may, to the extent permitted by Section 409A, be paid in accordance with the
vesting schedule of the Award as set forth in the applicable Award Agreement,
upon the consummation of the Corporate Transaction or at such other time or
times as the Committee may determine;
(c)    with respect to unvested Awards (other than Options or Stock Appreciation
Rights) that are terminated in connection with the Corporate Transaction,
provide to the holders thereof a payment (in cash and/or other consideration) in
respect of each Share covered by the Award being terminated in an amount equal
to all or a portion of the per Share consideration to be paid or distributed to
stockholders in the Corporate Transaction (the value of any non-cash
consideration, if not otherwise distributed to the Participant, to be determined
by the Committee in good faith), which may, to the extent permitted by Section
409A, be paid in accordance with the vesting schedule of the Award as set forth
in the applicable Award Agreement, upon the consummation of the Corporate
Transaction or at such other time or times as the Committee may determine.
(d)    For the avoidance of doubt, if the amount determined pursuant to clause
(b) above is zero or less, the affected Option or Stock Appreciation Rights may
be terminated without any payment therefor.
13.3.    Notwithstanding anything to the contrary in this Plan or any Agreement,
(a)    the Committee may, in its sole discretion, provide in the Transaction
Agreement or otherwise for different treatment for different Awards or Awards
held by different Participants and, where alternative treatment is available for
a Participant’s Awards, may allow the Participant to choose which treatment
shall apply to such Participant's Awards;
(b)    any action permitted under this Section 13 may be taken without the need
for the consent of any Participant. To the extent a Corporate Transaction also
constitutes an Adjustment Event and action is taken pursuant to this Section 13
with respect to an outstanding Award, such action shall conclusively determine
the treatment of such Award in connection with such Corporate Transaction
notwithstanding any provision of the Plan to the contrary (including Section
12).


23



--------------------------------------------------------------------------------

Exhibit 10.1


(c)    to the extent the Committee chooses to make payments to affected
Participants pursuant to Section 13.1(b)(i)(2) or (ii) or Section 13.2(b) or (c)
above, any Participant who has not returned any letter of transmittal or similar
acknowledgment that the Committee requires be signed in connection with such
payment within the time period established by the Committee for returning any
such letter or similar acknowledgement shall forfeit his or her right to any
payment and his or her associated Awards may be cancelled without any payment
therefor.
14.
Interpretation.

14.1.    Section 16 Compliance. The Plan is intended to comply with Rule 16b-3
promulgated under the Exchange Act and the Committee shall interpret and
administer the provisions of the Plan or any Award Agreement in a manner
consistent therewith. Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.
14.2.    Compliance with Section 409A. All Awards granted under the Plan are
intended either not to be subject to Section 409A or, if subject to Section
409A, to be administered, operated and construed in compliance with Section 409A
and all regulations and other guidance issued thereunder. Notwithstanding this
or any other provision of the Plan or any Award Agreement to the contrary, the
Committee may amend the Plan or any Award granted hereunder in any manner or
take any other action that it determines, in its sole discretion, is necessary,
appropriate or advisable (including replacing any Award) to cause the Plan or
any Award granted hereunder to comply with Section 409A and all regulations and
other guidance issued thereunder or to not be subject to Section 409A. Any such
action, once taken, shall be deemed to be effective from the earliest date
necessary to avoid a violation of Section 409A and shall be final, binding and
conclusive on all Eligible Individuals and other individuals having or claiming
any right or interest under the Plan.
15.
Term; Plan Termination and Amendment of the Plan; Modification of Awards.

15.1.    Term. The Plan shall terminate on the Plan Termination Date and no
Award shall be granted after that date. The applicable terms of the Plan and any
terms and conditions applicable to Awards granted prior to the Plan Termination
Date shall survive the termination of the Plan and continue to apply to such
Awards.
15.2.    Plan Amendment or Plan Termination. The Board may earlier terminate the
Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; provided, however, that:
(a)    no such amendment, modification, suspension or termination shall
materially and adversely alter any Awards theretofore granted under the Plan,
except with the consent of the Participant, nor shall any amendment,
modification, suspension or termination deprive any Participant of any Shares
which he or she may have acquired through or as a result of the Plan; and


24



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    to the extent necessary under any applicable law, regulation or exchange
requirement or as provided in Section 3.7, no other amendment shall be effective
unless approved by the stockholders of the Company in accordance with applicable
law, regulation or exchange requirement.
15.3.    Modification of Awards. No modification of an Award shall materially
and adversely alter or impair any rights or obligations under the Award without
the consent of the Participant.
16.
Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.
17.
Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:
(a)    give any person any right to be granted an Award other than at the sole
discretion of the Committee;
(b)    limit in any way the right of the Company or any of its Subsidiaries to
terminate the employment of or the provision of services by any person at any
time;
(c)    be evidence of any agreement or understanding, express or implied, that
the Company will pay any person at any particular rate of compensation or for
any particular period of time; or
(d)    be evidence of any agreement or understanding, express or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.
18.
Regulations and Other Approvals; Governing Law.

18.1.    Governing Law. Except as to matters of federal law, the Plan and the
rights of all persons claiming hereunder shall be construed and determined in
accordance with the laws of the State of Delaware without giving effect to
conflicts of laws principles thereof.
18.2.    Compliance with Law.
(a)    The obligation of the Company to sell or deliver Shares with respect to
Awards granted under the Plan shall be subject to all applicable laws, rules and


25



--------------------------------------------------------------------------------

Exhibit 10.1


regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
(b)    The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority or to obtain
for Eligible Individuals granted Incentive Stock Options the tax benefits under
the applicable provisions of the Code and regulations promulgated thereunder.
(c)    Each grant of an Award and the issuance of Shares or other settlement of
the Award is subject to compliance with all applicable federal, state and
foreign law. Further, if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of Shares issuable
pursuant to the Plan is required by any securities exchange or under any
federal, state or foreign law, or that the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Shares, no Awards
shall be or shall be deemed to be granted or payment made or Shares issued, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions that are not
acceptable to the Committee. Any person exercising an Option or receiving Shares
in connection with any other Award shall make such representations and
agreements and furnish such information as the Board or Committee may request to
assure compliance with the foregoing or any other applicable legal requirements.
18.3.    Transfers of Plan Acquired Shares. Notwithstanding anything contained
in the Plan or any Award Agreement to the contrary, in the event that the
disposition of Shares acquired pursuant to the Plan is not covered by a then
current registration statement under the Securities Act and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
promulgated thereunder. The Committee may require any individual receiving
Shares pursuant to an Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under the Securities Act or pursuant to an
exemption applicable under the Securities Act or the rules and regulations
promulgated thereunder. The certificates evidencing any of such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.
19.
Miscellaneous.

19.1.    Award Agreements.     Each Award Agreement shall either be (a) in
writing in a form approved by the Committee and executed on behalf of the
Company by an officer duly authorized to act on its behalf, or (b) an electronic
notice in a form approved by the Committee and recorded by the Company (or its
designee) in an electronic recordkeeping system used for the purpose of tracking
Awards as the Committee may provide. If required by the Committee, an Award
Agreement shall be executed or otherwise electronically accepted by the
recipient of the Award in


26



--------------------------------------------------------------------------------

Exhibit 10.1


such form and manner as the Committee may require. The Committee may authorize
any officer of the Company to execute any or all Award Agreements on behalf of
the Company.
19.2.    Forfeiture Events; Clawback. The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, clawback or
recoupment upon the occurrence of certain specified events or as required by
law, in addition to any otherwise applicable forfeiture provisions that apply to
the Award. Without limiting the generality of the foregoing, any Award under the
Plan shall be subject to the terms of any clawback policy maintained by the
Company or as required by law, as it may be amended from time to time.
19.3.    Multiple Agreements. The terms of each Award may differ from other
Awards granted under the Plan at the same time or at some other time. The
Committee may also grant more than one Award to a given Eligible Individual
during the term of the Plan, either in addition to or, subject to Section 3.7,
in substitution for one or more Awards previously granted to that Eligible
Individual.
19.4.    Withholding of Taxes. The Company or any of its Subsidiaries may
withhold from any payment of cash or Shares to a Participant or other Person
under the Plan an amount sufficient to cover any withholding taxes which may
become required with respect to such payment or take any other action it deems
necessary to satisfy any income or other tax withholding requirements as a
result of the grant, exercise, vesting or settlement of any Award under the
Plan. The Company or any of its Subsidiaries shall have the right to require the
payment of any such taxes or to withhold from wages or other amounts otherwise
payable to a Participant or other Person, and require that the Participant or
other Person furnish all information deemed necessary by the Company or any of
its Subsidiaries to meet any tax reporting obligation as a condition to exercise
or before making any payment or the issuance or release of any Shares pursuant
to an Award. If the Participant or other Person shall fail to make such tax
payments as are required, the Company or its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or other Person or to take such other
action as may be necessary to satisfy such withholding obligations. If specified
in an Award Agreement at the time of grant or otherwise approved by the
Committee in its sole discretion, a Participant may, in satisfaction of his or
her obligation to pay withholding taxes in connection with the exercise, vesting
or other settlement of an Award, elect to (i) make a cash payment to the
Company, (ii) have withheld a portion of the Shares then issuable to him or her
or the cash otherwise payable to him or her pursuant to an Award or (iii)
deliver Shares owned by the Participant prior to the exercise, vesting or other
settlement of an Award, in each case having an aggregate Fair Market Value equal
to the withholding taxes. To the extent that Shares are used to satisfy
withholding obligations of a Participant pursuant to this Section 19.4 (whether
previously-owned Shares or Shares withheld from an Award), they may only be used
to satisfy the minimum tax withholding required by law (or such other amount as
will not have any adverse accounting impact as determined by the Committee).
19.5.    Disposition of ISO Shares.    If a Participant makes a disposition,
within the meaning of Section 424(c) of the Code and regulations promulgated
thereunder, of any Share or


27



--------------------------------------------------------------------------------

Exhibit 10.1


Shares issued to such Participant pursuant to the exercise of an Incentive Stock
Option within the two-year period commencing on the day after the date of the
grant or within the one-year period commencing on the day after the date of
transfer of such Share or Shares to the Participant pursuant to such exercise,
the Participant shall, within ten (10) days of such disposition, notify the
Company thereof, by delivery of written notice to the Company at its principal
executive office.
19.6.    Plan Unfunded. The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any Award granted under the Plan.




28

